415 S.E.2d 102 (1992)
106 N.C. App. 56
Mollie Jackson DUNN and husband, Cecil Dunn, Daisy Jackson Trogdon and husband, James H. Trogdon, Jr., Patricia Jackson Davis and husband, William R. Davis, Fairlyn Jackson Montella and husband, Michael Montella, Plaintiffs-Appellants,
v.
Willard J. PATE, Bobbie Lou Jackson Grimes, Fairley James Grimes and wife, Jennifer B. Grimes, David E. Grimes, Jr., Elizabeth Grimes Fisher and husband, Wilson David Fisher, Labon Charles Grimes and wife, Libby Grimes, Defendants-Appellees.
No. 9112SC324.
Court of Appeals of North Carolina.
April 7, 1992.
*103 McCoy, Weaver, Wiggins, Cleveland & Raper by Richard M. Wiggins, Fayetteville, for plaintiffs-appellants.
Garris Neil Yarborough, Fayetteville, for defendants-appellees.
WELLS, Judge.
In granting defendants' motion for summary judgment, the trial court concluded, inter alia:
CONCLUSIONS OF LAW
. . . . .
3. As to the parties and subject matter of this action, the Court is of the opinion, concludes and so holds, that North Carolina General Statute 52-12 (later 52-6) and 47-39, are a form of gender based [sic] discrimination violative of the equal protection clause of the 14th Amendment to the United States Constitution, the *104 Due Process Clause of the 14th Amendment to the United States Constitution and Article 1, Section 19 of the North Carolina Constitution.
. . . . .
Plaintiffs contend the trial court erred in granting summary judgment, based on constitutional grounds, in favor of defendants. Plaintiffs argue the constitutionality of N.C.Gen.Stats. § 52-12 (later § 52-6) and § 47-39 has previously been determined by our Supreme Court and the trial court was bound to follow this established precedent. Contending that the trial court's decision is in direct contradiction of the case law dealing with this question, plaintiffs argue that the trial court erred in concluding the statutes were unconstitutional. We agree.
We recognize that the defendants in this case have made a meritorious argument with regard to the constitutionality of the statutes at issue. The defendants have cited and relied on persuasive federal authority to support their contention that the statutes in question are a form of gender-based discrimination which violates both the United States and North Carolina Constitutions. However, in Butler v. Butler, 169 N.C. 584, 86 S.E. 507 (1915), our Supreme Court addressed the application of the statutory requirement in question to a deed from a wife to her husband and specifically held that the statute applied to such deeds. The Court upheld the constitutionality of the statute citing Kearney v. Vann, 154 N.C. 311, 70 S.E. 747 (1911); Long v. Rankin, 108 N.C. 333, 12 S.E. 987 (1891); and Sims v. Ray, 96 N.C. 87, 2 S.E. 443 (1887). The Court further stated that "... the validity of the statute as a constitutional exercise of legislative power and its application to deeds cannot be further questioned...." Butler, supra. Our research indicates no change of position on this question up to the time the statute was repealed.
The judicial policy of stare decisis is followed by the courts of this state. See, e.g., Rabon v. Rowan Memorial Hospital, Inc., 269 N.C. 1, 152 S.E.2d 485 (1967). Under this doctrine, "[t]he determination of a point of law by a court will generally be followed by a court of the same or lower rank if a subsequent case presents the same legal problem, although different parties are involved in the subsequent case." 20 Am.Jur.2d Courts § 183 (1965). This doctrine is particularly applicable where property rights, especially rights in real property, are concerned and where the rights have become vested in reliance on the precedents. 20 Am.Jur.2d Courts § 196 (1965). See also Rabon, supra. Stare decisis has as its purpose the stability of the law and the security of titles. It is necessary that the established rules be uniformly observed so that those called upon to advise may safely give opinions on titles to real property. Whitley v. Arenson, 219 N.C. 121, 12 S.E.2d 906 (1941).
Moreover, this Court has no authority to overrule decisions of our Supreme Court and we have the responsibility to follow those decisions "until otherwise ordered by the Supreme Court." Cannon v. Miller, 313 N.C. 324, 327 S.E.2d 888 (1985). It necessarily follows that the trial court is bound by this same principle as well as the doctrine of stare decisis. We recognize that the mandate in our previous opinion, "reversed and remanded," implied that the trial court could change the result of this case on constitutional grounds but that procedural quirk does not affect the decisions by which we are bound on this question. Thus, for the foregoing reasons, we hold that the trial court erred in concluding the statutes were unconstitutional.
"Once an appellate court has ruled on a question, that decision becomes the law of the case and governs the question not only on remand at trial, but on a subsequent appeal of the same case." N.C.N.B. v. Virginia Carolina Builders, 307 N.C. 563, 299 S.E.2d 629 (1983). The previous panel of this Court rejected defendants' arguments that the deed was cured by N.C.Gen.Stat. § 52-8 or validated by N.C.Gen.Stat. § 39-13.1(a) and held that the deed in question was void. This became the law of the case and as such is binding upon this panel and the trial court. Accordingly, we remand this case and direct *105 that summary judgment be entered in favor of plaintiffs.
Reversed and remanded.
HEDRICK, C.J., and JOHNSON, J., concur.